Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s response filed 1/17/21 and Applicant’s amendment filed 3/19/18 are acknowledged and have been entered.

2.  Applicant's election of Group I with traverse and species of “b” without traverse in Applicant’s response filed 1/17/21 is acknowledged. 

Applicant’s arguments for traversal are of record in the response filed 1/17/21 on pages 2-3.

However, the primary reference US20050181446 A2 discloses a peptide comprising a T cell epitope (including MHC class II restricted T cell epitope) derived from the soluble allofactor and a X-X(2)-[CST] or [CST]-X(2)-C [oxido/thioredox]motif that is adjacent to the said T cell epitope or is separated from said epitope by a linker that consists of at most 7 amino acid residues) and medicament comprising such to be used for therapeutic treatment for preventing, suppressing or reducing activation of the CD4+ (MHC II restricted ) T cells by the therapeutic soluble allofactor. Instant claim 1 at part “b2” recites “wherein the epitope sequence is a sequence which differs from the sequence of the protein of b1” (the therapeutic protein).  The sequence of the T cell epitope does differ from the sequence of the protein, the protein comprising other sequences.  The said reference discloses that the use of this peptide is for a medicament for inducing CD4+ regulatory T cells in a patient who is receiving or has received the soluble allofactor as a therapeutic. A goal of Pipe et al is to bioengineer recombinant Factor VIII (an allofactor) to be less immunogenic/antigenic and to induce regulatory T cells. This is consistent with the goal of the primary reference.  With regard to Applicant’s further argument pertaining to US20050181446, Applicant argues a non-recited limitation in arguing that said reference does not point the skilled person toward coupling a therapeutic protein with a universal MHC class II epitope and Applicant is arguing the reference separately when arguing that the said reference does not teach using an immunogenic peptide comprising a universal MHC class II T cell epitope fused to a thioredox motif in order to prevent the immune response against the therapeutic protein.  Applicant argues that the skilled artisan considering Pipe et al and US20050181446 would at most be lead to modifying the sequence of the therapeutic protein to eliminate immunogenic epitopes.  Applicant is arguing these two references separately from the primary reference. In addition, the US20050181446 reference discloses that to reduce the risks that accompany elimination of epitopes, a map of planned mutations at a given position on the 3-dimensional structure of the protein of interest must be employed and the constellation of such emerging amino acid subsequences must be analyzed against a database of known epitope patterns to rule out those possible replacement amino acids that lead to increased rather than 

The requirement is still deemed proper and is therefore made FINAL.

Claims 1 and 4-9 read on the elected species.

Accordingly, claims 11, 12 and 15 (non-elected Groups II and III) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1 and 4-9 are presently being examined as they read upon the elected species.

3.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or 

Applicant has broadly claimed a kit of parts comprising: 

      a) a peptide comprising: a1) a MHC class II T cell epitope or a CD1d-restricted NKT cell epitope, and immediately adjacent to said epitope or separated by at most 7 amino acids from said epitope a [CST]-X(2)-C or C-X(2)-[CST] oxidoreductase motif sequence, and 

      b) a polypeptide comprising: b1) a therapeutic protein and the epitope defined in a1”, wherein the epitope sequence is a sequence which differs from the sequence of the protein of b1), and including the limitations recited in the dependent claims.  

As such, the recitation of “wherein the epitope sequence is a sequence which differs from the sequence of the protein of b1” is being interpreted as encompassing a MHC class II T cell epitope or an NKT cell epitope from the therapeutic protein since the T or CD1d-restricted NKT cell epitope sequence is different from the sequence of the therapeutic protein, or alternatively, as being an epitope that does not occur in the therapeutic protein.  (Note that the instant claims do not recite that the epitope sequence is a sequence which does not occur in the unmodified therapeutic protein.  Applicant has support for this limitation, for example on page 6 at lines 30-36 and page 7 at lines 1-5).

Thus, the peptide and polypeptide of the claimed kit must comprise either of an MHC class II T cell epitope or a CD1d-restricted NKT cell epitope, and these may be a subsequence of a therapeutic protein or may be an epitope that is not a subsequence of a therapeutic protein.

The specification does not disclose a representative number of MHC class II T cell epitopes from a therapeutic protein, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The specification does not disclose a representative number of NKT cell epitopes from a therapeutic or other protein, including those having the motif sequences recited in instant dependent claims 6 and 7, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The specification discloses that proteins which are used as therapeutic agents often elicit an immune response which precludes further use, examples being Factor VIII and antibodies specific for cytokines or cell surface markers (page 1 at lines 12-15).  However, the specification does not disclose a definition, limiting or otherwise, for the limitation “therapeutic protein”.  

The specification discloses that the term “epitope” refers to one or several portions (which may define a conformational epitope) of an antigenic protein which is/are specifically recognized and bound by an antibody or a portion thereof (Fab’, Fab2’, etc.) or a receptor presented at the cell surface of a B or T cell lymphocyte, and which is able, by this binding, to induce an immune response (see paragraph spanning pages 11-12).  The specification further discloses that the term “T cell epitope” in the context of the present invention refers to a dominant, sub-dominant or minor T cell epitope, i.e., a part of an antigenic protein that is specifically recognized and bound by a receptor at the cell surface of a T lymphocyte” (see page 12 at lines 4-6).  The specification discloses that class II MHC-restricted epitopes may be natural or artificial (e.g., page 24 at lines 1-2).  

The specification also discloses that the term “CD1d-restricted NKT cell peptide epitope” or “CD1d-restricted NKT cell peptide epitope” refers to a part of an antigenic protein that is specifically bound by a CD1d molecule and expressed at [the] cell surface and recognized by a NKT cell.  “The word “peptide” in this definition may be used to emphasise [emphasize] the difference with prior art binding CD1d binding compounds such as ceramides” (see lines 31-35 on page 12).    

The MHC class II T cell epitope that is from a therapeutic protein must possess the functional properties of binding to a MHC class II molecule as a prerequisite to potentially possessing the functional property of being a MHC class II-restricted T cell epitope. As pertains to lack of a structure/function relationship, one of skill in the art was aware that potential MHC class II binding peptides (even if predicted to bind) must be tested to ascertain if they really do bind to a MHC class II molecule and that in vivo intrinsic factors not dependent upon the primary sequence of a MHC class II binding peptide influence whether or not a peptide when bound to a cognate MHC class II molecule can possess the property of being a T cell epitope, e.g., T cell precursor frequency, the cytokine or other immune milieus present in vivo in the same individual at different times under different conditions or in different individuals.  

The CD1d-restricted NKT cell epitope from any protein must possess the functional property of binding to CD1d as a prerequisite to being an epitope and furthermore, must when so bound, possess the functional property of binding to and activating a T cell receptor on a cognate NKT cell.  For example, evidentiary reference Girardi et al (JBC, 2016, 291 (20): 10677-10683) teaches that the presence of a CD1d binding motif [such as the one recited in instant claim 6 or 7] is not sufficient to guarantee peptide binding to CD1d.  Girardi et al teach that testing random peptides with a phage display approach identified p99, a 22-mer peptide characterized by a hydrophobic binding motif, that adopts an alpha helical conformation in binding to CD1d, the secondary structure being critical for the orientation of hydrophobic side chains within the antigen binding groove of CD1d, and the possibility existing that steric clashes between peptide side chains are induces by residues not a defined part of the motif.  Girardi et al teach that the said hydrophobic binding motif [F/W]XX[I/L/M]XXW itself is not sufficient for CD1d binding because truncation of a longer peptide to versions containing only the minimal motif showed reduced or abolished binding affinity.  A peptide from cOVA protein carrying the same motif was also shown to bind to CD1d and elicit an immune response (see entire reference).  

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. Notably, in the instant claims, the MHC class II T cell epitope from a therapeutic protein nor the CD1d-restricted NKT cell epitope are specified using a chemically defined structure/sequence. 

Although one of skill in the art could employ methods of discovery to make candidate peptides from a therapeutic protein or candidate peptides from any protein (or artificial repertoire) and test them for binding to MHC class II and stimulating a CD4+ restricted T cell or for binding to CD1d and stimulating a T cell receptor on an NKT cell, respectively:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the peptide or polypeptide comprising the MHC class II T cell epitope (from a therapeutic protein) nor the peptide comprising the CD1d-restricted NKT cell epitope from any source that are recited in the instant method claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such epitopes and hence not in possession of the claimed kit the time the claimed invention was filed.     
	 
6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 1 and 4-9 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a. "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

     (i) In the instant case, claim 1 contains an improper Markush grouping as the polypeptide recited at part “b” and the “expression vector comprising a polynucleotide sequence encoding the said b) polypeptide” do not share a single structural similarity, as polypeptides are comprised of amino acid residues, while polynucleotide sequences are comprised of nucleic acid bases.

     (ii) In the instant case, claim 4 recites that the protein of “b” is a fusion protein comprising as fusion partners “b1) a therapeutic protein or a viral vector protein and b2) the epitope defined in a1)”. There is insufficient antecedent basis for the limitation “or a viral vector protein” in the claim, as the polypeptide b) of instant base claim 1 must comprise a therapeutic protein, not a viral vector protein.

8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/EP2016/072690, i.e., 9/23/16, as EPO 15186845.2 does not support the claimed limitations of the instant application, i.e., it does not disclose a kit.

10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2009101206 A2 (IDS reference) in view of Pipe et al (Haemophilia, 2004, 10 (Suppl. 4): 55-63, of record) and US 2005/0181446 A1 (of record).  

Claim interpretation:  Instant claim 1 at part “b2” recites “wherein the epitope sequence is a sequence which differs from the sequence of the protein of b1” (the therapeutic protein).  As the sequence of a T cell epitope does differ from the sequence of the protein because the protein comprises other sequences, the claim is being interpreted as encompassing a MHC class II T cell epitope from the therapeutic protein or from a different protein.
WO 2009101206 A2 teaches an immunogenic peptide comprising a T cell epitope derived from a soluble allofactor (such as factor VIII that is used for replacement therapy for coagulation or fibrinolytic defects) and a C-(X)2-[CST] or [CST]-(X)2-C redox motif (wherein the motif is adjacent to the T cell epitope or is separated from the said epitope by a linker that consists of at most 7 amino acid residues) or medicament comprising such to be used for therapeutic treatment, wherein the immunogenic peptide can be used for the manufacture of a medicament for preventing, suppressing or reducing activation of CD4+ effector T cells by said soluble allofactor. WO 2009101206 A2 teaches that antibodies elicited towards the therapeutic agent are produced by specific B lymphocytes which are turned into effective antibody-forming cells by maturation and differentiation, which require both the presence of the therapeutic antigen agent (e/.g. Factor VIII) and the help provided by specific T cells that are CD4+ T cells. WO 2009101206 A2 teaches that the immunogenic peptide with the motif when administered to a subject to receive, is receiving or having received the allofactor, will produce regulatory T cells that are cytotoxic to cells presenting the soluble allofactor, thereby reducing or suppressing a detrimental antibody response (see entire reference, especially page 1 at lines 1 -32, page 3 at the first para and lines 11 -29 ,para spanning pages 3-4, page 4 at lines 7-10, page 15 at the first two para, claims).
WO 2009101206 A2 does not teach wherein the modified immunogenic peptide comprising the said redox motif and the CD4+ T cell epitope peptide (i.e., one that is a MHC class II T cell epitope because CD4+ T cells respond to a complex of MHC class II with an immunogenic peptide) from the allofactor Factor VIII is placed in a kit along with a modified Factor VIII that comprises the said modified immunogenic peptide with the redox motif.
Pipe et al teach that there is interest in bioengineering recombinant Factor VIII (rFVIII) to be less immunogenic/antigenic, particularly in terms of lessening induction of antibodies. Pipe et al teach that induction of tolerance to Factor VIII is a desirable goal that may potentially be induced indirectly via T regulatory cells with regard to antigen-specific responses (see entire reference, especially page 58 at column 1 at para 1 -3, summary).
US 2005/0181446 A1 discloses methods to reduce the allergenicity of a commercial protein using protein engineering and also teaches comprising epitope peptides from an allergenic protein in kits, wherein the peptides are used in methods of the invention (see entire reference, especially [0007], [0008],
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed the modified immunogenic peptide taught by WO 2009101206 A2 in a kit for convenience sake, and to have also made and included a modified Factor VIII polypeptide comprising the modified immunogenic peptide.
One of ordinary skill in the art would have been motivated to do this in order to investigate the induction of tolerance via induction of T regulatory cells for the purpose of reducing immunogenicity/antigenicity pertaining to antibody production as taught by Pipe et al, particularly in light of the teaching of WO 2009101206 A2 that the modified immunogenic peptide can induce T regulatory cells that can suppress or eliminate antibody production by B cells in an antigen specific manner to a therapeutic allofactor such as Factor VIII, and to compare and contrast the levels of suppression by the modified Factor VIII versus the modified immunogenic peptide. The inclusion of ingredients in kits for convenience sake was routine to the ordinary artisan, as is evidenced by US 2005/0181446 Al which teaches inclusion of peptide epitopes in kits for use in testing methodologies.  Given the teachings of the combined references, one of ordinary skill in the art would have been motivated to add the sequence of the peptide comprising the thioredox motif and the T cell epitope to the allofactor therapeutic protein in order to make a protein that could induce regulatory T cells, particularly when the peptide and the therapeutic allofactor are not to be administered concurrently.

The Examiner directs attention to a rebuttal of Applicant’s arguments. See item #2 above.  

12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 1, 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-30 of copending Application No. 16/726,411 view of WO 2009101206 A2 (IDS reference), Pipe et al (Haemophilia, 2004, 10 (Suppl. 4): 55-63, of record) and US 2005/0181446 A1 (of record).

This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  Instant claim 1 at part “b2” recites “wherein the epitope sequence is a sequence which differs from the sequence of the protein of b1” (the therapeutic protein).  As the sequence of a T cell epitope does differ from the sequence of the protein because the protein comprises other sequences, the claim is being interpreted as encompassing a MHC class II T cell epitope from the therapeutic protein or from a different protein.

The claims of ‘411 recite an isolated peptide comprising a human MHC class II T cell epitope of a soluble allofactor, including a coagulation or fibrinolytic factor, an antibody used for a therapeutic purpose, a cytokine or a growth factor, and immediately adjacent to said T cell epitope or separated from the said epitope by a linker of between 1 and 7 amino acid residues, a C-(X)2-[CST] or [CST]-(X)2-C redox motif, wherein said redox motif does not naturally occur within a region of 11 amino acids N- or C-terminally adjacent to the T cell epitope in the soluble allofactor from which the peptide is derived.  

The claims of ‘411 do not recite that the said isolated peptide comprising the redox motif is present in a kit along with a polypeptide comprising a therapeutic protein comprising the said epitope.
WO 2009101206 A2 teaches an immunogenic peptide comprising a T cell epitope derived from a soluble allofactor (such as factor VIII that is used for replacement therapy for coagulation or fibrinolytic defects) and a C-(X)2-[CST] or [CST]-(X)2-C redox motif (wherein the motif is adjacent to the T cell epitope or is separated from the said epitope by a linker that consists of at most 7 amino acid residues) or medicament comprising such to be used for therapeutic treatment, wherein the immunogenic peptide can be used for the manufacture of a medicament for preventing, suppressing or reducing activation of CD4+ effector T cells by said soluble allofactor. WO 2009101206 A2 teaches that antibodies elicited towards the therapeutic agent are produced by specific B lymphocytes which are turned into effective antibody-forming cells by maturation and differentiation, which require both the presence of the therapeutic antigen agent (e/.g. Factor VIII) and the help provided by specific T cells that are CD4+ T cells. WO 2009101206 A2 teaches that the immunogenic peptide with the motif when administered to a subject to receive, is receiving or having received the allofactor, will produce regulatory T cells that are cytotoxic to cells presenting the soluble allofactor, thereby reducing or suppressing a detrimental antibody response (see entire reference, especially page 1 at lines 1 -32, page 3 at the first para and lines 11 -29, para spanning pages 3-4, page 4 at lines 7-10, page 15 at the first two para, claims).
Pipe et al teach that there is interest in bioengineering recombinant Factor VIII (rFVIII) to be less immunogenic/antigenic, particularly in terms of lessening induction of antibodies. Pipe et al teach that induction of tolerance to Factor VIII is a desirable goal that may potentially be induced indirectly via T regulatory cells with regard to antigen-specific responses (see entire reference, especially page 58 at column 1 at para 1 -3, summary).
US 2005/0181446 A1 discloses methods to reduce the allergenicity of a commercial protein using protein engineering and also teaches comprising epitope peptides from an allergenic protein in kits, wherein the peptides are used in methods of the invention (see entire reference, especially [0007], [0008],
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed the modified immunogenic peptide of the claims of 16/726,411 in a kit for convenience sake, and to have also made and included a modified Factor VIII polypeptide comprising the modified immunogenic peptide.
One of ordinary skill in the art would have been motivated to do this in order to investigate the induction of tolerance via induction of T regulatory cells for the purpose of reducing immunogenicity/antigenicity pertaining to antibody production as taught by Pipe et al, particularly in light of the teaching of WO 2009101206 A2 that the modified immunogenic peptide can induce T regulatory cells that can suppress or eliminate antibody production by B cells in an antigen specific manner to a therapeutic allofactor such as Factor VIII, and to compare and contrast the levels of suppression by the modified Factor VIII versus the modified immunogenic peptide. The inclusion of ingredients in kits for convenience sake was routine to the ordinary artisan, as is evidenced by US 2005/0181446 Al which teaches inclusion of peptide epitopes in kits for use in testing methodologies.  Given the teachings of the combined references, one of ordinary skill in the art would have been motivated to add the sequence of the peptide comprising the thioredox motif and the T cell epitope to the allofactor therapeutic protein in order to make a protein that could induce regulatory T cells, particularly when the peptide and the therapeutic allofactor are not to be administered concurrently.

Claims 1, 4 and 5 are directed to an invention not patentably distinct from claims 18-30
of commonly assigned 16/726,411, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

14.  Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 20, 21, 24-28, 30-32 and 40 of copending Application No. 16/008,399 view of Pipe et al (Haemophilia, 2004, 10 (Suppl. 4): 55-63, of record) and US 2005/0181446 A1 (of record).

This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  Instant claim 1 at part “b2” recites “wherein the epitope sequence is a sequence which differs from the sequence of the protein of b1” (the therapeutic protein).  As the sequence of a T cell epitope does differ from the sequence of the protein because the protein comprises other sequences, the claim is being interpreted as encompassing a MHC class II T cell epitope from the therapeutic protein or from a different protein.

The claims of 16/008,399 recite an isolated immunogenic peptide comprising a natural NKT cell epitope having a motif that is a subgenus of the motif recited in instant claim 6 or 7 of an antigenic protein such as an allofactor or an allergen (i.e., therapeutic proteins such as coagulation replacement factors such as factor VIII or an allergen protein for desensitization therapy), and immediately adjacent to said T cell epitope or separated from the said epitope by a linker of between 1 and 7 amino acid residues, a C-(X)2-[CST] or [CST]-(X)2-C thioreductase (redox) motif, and an optional flanking amino acid sequence of up to 10 amino acids at the N and/or C terminus of the peptide, wherein said antigenic protein does not comprise in its natural sequence the said redox motif within 11 amino acids N- or C-terminally adjacent to the NKT cell epitope.  Claim 27 of 16/008,399 recites that the immunogenic peptide is comprises as a pharmaceutical composition (while the prior version of said claim recited that it was an agent against an immune response to an allofactor or to allergen exposure, as does the method claim 29 that is not included in this rejection at present).  Claim 31 of 16/008,399 indicates that antigen-specific CD4+ NKT cells are stimulated by contacting the claimed isolated immunogenic peptide with peripheral blood cells.  

The claims of 16/008,399 do not recite that the said isolated peptide comprising the redox motif is present in a kit along with a polypeptide comprising a therapeutic protein comprising the said epitope.
Pipe et al teach that there is interest in bioengineering recombinant Factor VIII (rFVIII) to be less immunogenic/antigenic, particularly in terms of lessening induction of antibodies. Pipe et al teach that induction of tolerance to Factor VIII is a desirable goal that may potentially be induced indirectly via T regulatory cells with regard to antigen-specific responses (see entire reference, especially page 58 at column 1 at para 1 -3, summary).
US 2005/0181446 A1 discloses methods to reduce the allergenicity of a commercial protein using protein engineering and also teaches comprising epitope peptides from an allergenic protein in kits, wherein the peptides are used in methods of the invention (see entire reference, especially [0007], [0008],
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed the modified immunogenic peptide of the claims of 16/008,399 in a kit for convenience sake, and to have also made and included a modified Factor VIII polypeptide or a modified allergenic protein comprising the modified immunogenic peptide, particularly in light of the base claim of ‘399 indicating that the allofactor or allergen protein does not comprise the motif in proximity to the NKT cell epitope (in contrast to the case for the immunogenic peptide) in the natural protein.
One of ordinary skill in the art would have been motivated to do this in order to investigate the induction of T regulatory cells for the purpose of reducing immunogenicity/antigenicity of the protein, and to compare and contrast the levels of suppression by the modified allofactor or allergen protein versus the cognate immunogenic peptide. The inclusion of ingredients in kits for convenience sake was routine to the ordinary artisan, as is evidenced by US 2005/0181446 Al which teaches inclusion of peptide epitopes in kits for use in testing methodologies.  

Claims 1 and 4-7 are directed to an invention not patentably distinct from claims 17, 18, 20, 21, 24-28, 30-32 and 40 of commonly assigned 16/008,399, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
15.  It is noted by the Examiner that a reference listed on the IDS filed 6/6/19 (i.e., the office action for 15/516,045 mailed 9/18/18) has a Form 1449 attached thereto.  The references listed on the said 1449 have not been considered by the Examiner unless they have been listed in a proper IDS in the instant application.  

16.  SEQ ID NO: 29 is free of the prior art.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644